Citation Nr: 0029605	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  93-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a clam for service connection, on a direct basis, for 
a right hand disability.  

2.  Entitlement to service connection for a right hand 
disability, secondary to service-connected left knee 
disability.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with postoperative residuals of a bone graft 
and nonunion of the tibial tubercle, currently evaluated as 
40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered since 
December 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  These 
decisions held that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for right knee and right hand disabilities, and 
denied an increased rating for the veteran's service-
connected left knee disability. The veteran appealed the 
denial of those claims to the Board.  

In August 1995, following preliminary review, the Board 
remanded the matters on appeal to the RO for additional 
development.  After that development was accomplished, the RO 
continued the denial of the claims and returned the matters 
to the Board.  

In July 1997, the Board denied service connection for a right 
knee disability on the basis that no new and material 
evidence had been submitted that would warrant reopening that 
claim.  In the same decision, the Board remanded the issues 
of whether new and material evidence was submitted to reopen 
a claim of service connection, on a direct basis, for a right 
hand disability; entitlement to service connection for a 
right hand disability, secondary to service-connected left 
knee disability; and for an evaluation in excess of 40 
percent for left knee disability.  In October 1997, the 
veteran rescinded his power of attorney with his prior 
representative and submitted a signed VA Form 21-22 
appointing the Disabled American Veterans as his 
representative for all issues at the VA as of that date.  
Upon completion of the development requested in the Board's 
July 1997 remand, the RO continued the denial of the 
remaining claims and returned the matters to the Board. 

In August 1999, the Board again remanded the remaining issues 
on appeal for further development.  At that time, the Board 
noted that, in August 1996, the RO had denied a number of 
issues to which the veteran had filed a timely Notice of 
Disagreement but had not been issued an appropriate Statement 
of the Case.  Also, the RO was requested to schedule the 
veteran for a hearing before a hearing officer and clarify 
whether he wished to have a hearing before a Member of the 
Board.  

The RO sent the veteran an appropriate Statement of the Case 
in February 2000 pertaining to the issues denied by the RO in 
August 1996, along with a letter explaining his appellate 
rights, and notified him of his scheduled April 6, 2000, 
hearing at the RO.  The veteran did not file a substantive 
appeal following the issuance of the Statement of the Case 
and did not appear for his scheduled April 2000 hearing.  As 
such, those issues addressed in the RO's August 1996 rating 
decision are not in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  In May 1982, the RO denied the veteran's claim for direct 
service connection for a right hand disability; although 
notified of the denial of that claim that same month, the 
veteran did not file an appeal.

3.  Evidence associated with the claims file subsequent to 
the RO's May 1982 decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran sustained a right hand injury in 
service or otherwise establish any material fact that was not 
of record at the time of the RO's May 1982 decision.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's right hand condition, currently 
diagnosed as arthritis of the right thumb, and his service-
connected left knee disability.  

5.  The veteran's left knee chondromalacia with post 
operative residuals of a bone graft and nonunion of the 
tibial tubercle are manifested by instability requiring the 
use of a knee brace, cane and wheelchair, pain on motion 
(both extension and flexion), limitation of motion, and 
complaints of constant left knee pain requiring muscle 
relaxants.  

6.  There is no medical evidence that the veteran has, or has 
disability comparable to, ankylosis of the knee, or extension 
limited to 45 degrees or more. 


CONCLUSIONS OF LAW

1.  The RO's May 1982 decision denying direct service 
connection for a right hand disability is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (1999).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for direct service connection for a right 
hand disability has not been submitted subsequent to the RO's 
May 1982 decision; the requirements to reopen the claim have 
not been met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

3.  The criteria for service connection for a right hand 
disability, secondary to service-connected left knee 
disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).  

4.  The criteria for a disability evaluation in excess of 40 
percent for chondromalacia of the left knee with 
postoperative residuals of a bone graft and nonunion of the 
tibial tubercle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257-5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, service connection may by granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  



A.  Right Hand Disability
(Direct Basis)

In May 1982, the RO denied, on the merits, entitlement to 
service connection on a direct basis for a right hand 
disability.  At the time, the veteran claimed that he had 
injured his right hand when a screwdriver pierced his hand 
while he was in service.  In rendering its decision, the RO 
reviewed the veteran's service medical records, his VA 
outpatient treatment records for February 1978 through 
November 1978, and the report of his January 1980 VA medical 
examination.  

The veteran's service medical records are negative for any 
complaints, symptomatology or findings of any right hand 
complaints or injury to the hand.  His 1978 VA outpatient 
treatment records contain no reference to any right hand 
complaints, findings, or history of injury.  The report of 
his January 1980 VA examination notes no history, complaints 
or findings pertaining to a right hand injury or disability.  

Based on its review of the evidence, in May 1982, the RO 
denied the veteran's claim, finding that that there was no 
medical evidence of either a right hand injury in service or 
of a current right hand disability.  The veteran was notified 
of the decision in a May 1982 letter and he did not perfect 
an appeal.  

In December 1991, the VA received the veteran's application 
to reopen his claim for service connection for a right hand 
disability on a direct basis.  Because the current claim 
involves an attempt to reopen a claim for service connection 
after an unappealed RO denial, the pertinent legal authority 
governing finality and reopening of previously disallowed 
claims is pertinent to the instant matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, creates a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

Applying the above to the facts of this case, the Board 
points that, as the May 1982 rating decision was not 
appealed, it became final.  Furthermore, as that decision is 
the last final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  

The evidence associated with the claims file since the RO's 
May 1982 final decision consists of numerous VA, as well as 
private, outpatient treatment, hospitalization, and 
examination reports for various periods from 1978 to 1998.  

The VA and private medical records from January 1978 to 
September 1986 reflect that the veteran was seen on numerous 
occasions for complaints and treatment of various problems.  
A review of these records discloses that he was treated 
primarily for left knee complaints, chest pains, an upper 
respiratory condition, and abdominal pain.  However, no where 
in these records is the any indication of any complaints or 
findings pertaining to the veteran's right hand.  

In January 1987, the veteran's VA outpatient treatment 
records show that he was seen for complaints of pain 
following lifting with his right hand.  His right wrist had 
become swollen and tender.  On examination, he had full range 
of motion of the right wrist with poor grip secondary to 
pain.  An X-ray taken of the right wrist revealed no 
fracture.  A splint was applied to the affected area.  

The veteran's medical records, consisting of VA outpatient, 
hospitalization, and examinations, from April 1987 to January 
1990, reflect treatment primarily for left knee problems.  
However, no where in these records is there any mention of a 
right hand condition.  

In October 1991, the veteran was hospitalized in a VA medical 
facility for complaints of pain at the vase of his right 
thumb.  X-rays revealed severe degenerative joint disease in 
the joint.  He was admitted for carpal metacarpo joint 
anchovy procedure.  The surgery was not done during this 
hospitalization because of a lack of operating room space.  
In January 1992, he was readmitted to the hospital with an 
eight to ten month history of chronic right wrist and base of 
right thumb pain.  On physical examination, he had some 
numbness in his right hand and work-up with EMG showed no 
nerve compression on the right upper extremity.  X-rays on 
the right showed sclerosis and loss of joint space at the CMP 
(carpal metacarpo phalangeal) joint.  He underwent a right 
thumb CMP joint arthrodesis.  

The report of the veteran's March 1992 VA examination 
reflects that he related having fallen in service during 
which he tried to catch himself with this right hand.  This 
caused hyperextension of this right thumb and he claimed that 
he has had continued problems since with the thumb.  He 
related that his right thumb had been dislocated.  Following 
examination, the diagnosis was status post right MP 
(metacarpal phalangeal) fusion undergone in January 1992.  

The veteran's VA outpatient treatment reports for December 
1992 and April 1998 refer to a condition not under 
consideration and make no mention of any right hand problem.  

In analyzing whether new and material evidence has been 
submitted warranting reopening the veteran's claim, the Board 
notes that in response to the previously mentioned Federal 
Circuit's decision in Hodge, the Court provided further 
guidance for the adjudication of previously denied claims to 
which finality had attached in Elkins v. West, 12 Vet. App. 
209, 214-15 (1999) (en banc).  In Elkins, the Court set forth 
a three-part test.  Under the new Elkins test, the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim, but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  In light of the 
foregoing, the Board will consider the veteran's application 
to reopen his claim for direct service connection for a right 
hand disability.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Nevertheless, in 
the case at hand, the medical evidence submitted subsequent 
to the RO's May 1982 decision, while new in the sense that it 
has not been seen before, and because it demonstrates the 
existence of a right hand disability, it is not probative of 
the issue of whether the veteran's current disability (carpal 
metacarpo joint arthritis, which was first noted nine years 
after his separation from active duty service) is any way 
related in service.  Such evidence does not include any 
objective evidence establishing a right hand injury or 
disease in service, or competent evidence of a medical nexus 
between any such injury or disease and the veteran's current 
disability.  Accordingly, the Board finds that the newly 
submitted medical evidence, in combination with the other 
medical evidence of record, does not meet the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Likewise ,the veteran's assertions present no basis for 
reopening the claim.  The Board has considered the veteran's 
assertions that his current right hand problems are related 
to in-service injury.  Aside from the fact that such 
assertions appear to be reiterations of contentions 
previously advanced, the Board notes that, as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render an opinion on a medical 
matter, such as the etiology of a disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board determines that new and 
material evidence has not been added to the record, the 
veteran's claim for direct service connection for a right 
hand disability is not reopened, and the RO's May 1982 
decision remains final.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight, v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence necessary to complete his application 
to reopen his claim for direct service connection for a right 
hand disability have been met.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  

In addition, the Board notes that the RO, in its December 
1991 rating decision, although pre-Hodge, relied, as has the 
Board, on whether the veteran had submitted evidence that was 
new, relevant and probative.  The RO's decision did not rely 
on whether the new evidence, when viewed in the context of 
all the evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits, 
which was determined in Hodge that there was no such legal 
requirement.  Thus, the RO's actions are not prejudicial to 
the veteran and there is no reason to remand this issue to 
the RO for consideration of the correct legal standard for 
reopening claims.  



B. Right Hand Disability
(Secondary Basis)

In the alternative, the veteran is contending that his right 
hand condition is proximately due to or the result of his 
service-connected left knee disability.  The basis for this 
claim is that he maintains that his left knee condition 
causes his left knee and leg to give out on him and, when 
this happens, he falls.  He relates that, in April 1991, he 
fell because his service-connected left knee gave way and, 
when he fell, he reached out to try and catch himself with 
his right arm and hand, but was unsuccessful.  In falling, he 
struck the end of his kitchen table with his right hand and 
fell on his right hand bending the right thumb backwards.  As 
a result, he maintains that he underwent surgery on the hand 
in January 1992.  

As noted earlier in this decision, the veteran's medical 
records show that he was seen in January 1987 for right hand 
pain following a lifting incident.  An X-ray taken of the 
right wrist revealed no fracture.  A splint was applied to 
the affected area.  

In October 1991, the veteran was hospitalized in a VA medical 
facility for complaints of pain at the base of his right 
thumb.  X-rays revealed severe degenerative joint disease in 
the joint.  He was admitted for carpal metacarpo joint 
anchovy procedure.  The surgery was not done during this 
hospitalization because of a lack of operating room space.  
In January 1992, he was readmitted to the hospital with an 
eight-to-ten month history of chronic right wrist and base of 
right thumb pain.  On physical examination, he had some 
numbness in his right hand and work-up with EMG showed no 
nerve compression on the right upper extremity.  X-rays taken 
of his right hand showed sclerosis and loss of joint space at 
the CMP (carpal metacarpo phalangeal) joint.  He underwent a 
right thumb CMP joint arthrodesis.  

The report of the veteran's March 1992 VA examination 
reflects that he related having fallen in service during 
which he tried to catch himself with this right hand.  This 
caused hyperextension of this right thumb and he claimed that 
he has had continued problems since with the thumb.  He 
related that his right thumb had been dislocated.  Following 
examination, the diagnosis was status post right MP 
(metacarpal phalangeal) fusion undergone in January 1992.  

In analyzing the veteran's claim of secondary causation for 
his right hand disability, diagnosed as right thumb 
metacarpal phalangeal joint arthritis, the Board notes that 
he has undergone surgery on his right hand due to arthritis 
but, other than his own assertions, there is no evidence 
whatsoever that his right hand condition was caused or 
aggravated by his service-connected left knee disability.  No 
medical opinion to that effect has been presented, nor has 
the veteran indicated the existence of any such opinion.  As 
such, there is no competent medical opinion of a nexus 
between his currently diagnosed right thumb arthritis and his 
service-connected left knee disability.  

While the veteran may well believe that his right hand 
disorder, currently diagnosed as arthritis in his right 
thumb, was proximately due to or the result of a fall caused 
by his service-connected left knee, as indicated above, the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability, or an opinion as to the etiology 
of that disability.  Moreover, the veteran, as a layperson, 
is not competent render an opinion on a medical matter (here, 
medical causation); hence, his contentions in this regard 
have no probative value.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In light of the foregoing, the Board finds that, as his 
arthritis of the right thumb was neither caused nor 
chronically worsened by his service-connected left knee 
disability, the criteria for secondary service connection are 
not met.  



II.  Increased Rating

The veteran's service medical records, although incomplete, 
contain a physical evaluation board proceedings and findings 
report, dated in December 1977, noting chondromalacia of the 
left knee.  He was found unfit for further service and 
evaluated 10 percent disabling for severance pay purposes.  
He was separated from active duty in January 1978 with 
entitlement to disability severance pay.  Post-service, he 
was seen at a VA medical facility in March 1978 for 
complaints of left knee pain.  The diagnosis was 
chondromalacia of the left knee.  As a result, the RO, in 
January 1979, granted service connection for chondromalacia 
of the left knee, for which a 10 percent evaluation was 
assigned, both effective from the time of the veteran's 
separation from active duty service.  

In January 1980, the disability evaluation was decreased to 
noncompensably disabling, effective from May 1980.  In April 
1982, the veteran underwent arthroscopy on his left knee and, 
in May 1982, the RO assigned the disability a 10 percent 
evaluation, effective from April 1982.  Based on medical 
evaluations and hospitalizations, the disability evaluation 
was increased to 30 percent, effective from December 1986.  
The veteran underwent a bone graft from the left iliac crest 
to the left tibia tubercle nonunion.  The RO assigned a 
temporary total disability evaluation based on convalescence 
effective from the date of the procedure, and then a 40 
percent disability evaluation, effective from December 1987.  
The 40 percent evaluation has since remained in effect.  

In October 1991, the VA received the veteran's claim for an 
increased rating for his service-connected left knee 
chondromalacia with post-operative bone graft for non-union 
of the tibial tubercle.  

A private medical evaluation report, dated in June 1990, 
noted that the veteran was limited in any occupation 
requiring prolonged walking, standing, or lifting from the 
waist because of his right hand condition and left knee 
disorder.  

The veteran's VA outpatient treatment records for September 
1990 to February 1992 reflect that he was seen on a number of 
occasions for various disorders, including complaints of 
chronic left knee pain and left knee instability, when not 
wearing his knee brace.  In November 1990, range of motion of 
the knee was from 0 degrees to 60 degrees.  In March 1991, 
left knee arthroscopy was recommended.  In July 1991, more 
conservative treatment was recommended.  

The veteran's VA examination report of March 1992 reflects 
complaints of chronic knee pain.  The veteran related that he 
wore a knee brace constantly and which he takes off a little 
while before he is getting ready to go to bed.  Examination 
of the left knee joint revealed tenderness, moderate 
crepitance with range of motion, and moderate pain with 
flexion.  The tibial tuberosity was quite prominent.  
Tenderness was noted over the left femoral trochanter.  Some 
neurological involvement was noted in the left lower 
extremity.  Range of motion of the left knee revealed flexion 
to 65 degree and extension to 15 degrees.  An X-ray of the 
left knee revealed postoperative deformity of the anterior 
tubercle of the proximal tibia.  The examiner noted that the 
veteran's gait was markedly affected by his left knee 
disability, with his posture being stooped.  He did not fully 
extend his left leg and had a severe limp.  Watching him walk 
after the examination, the examiner noted that the veteran 
almost fell and had to hold onto the guardrail to catch 
himself.  The diagnoses included left tibial fracture with 
poor healing and continued disability.  

The veteran's VA outpatient treatment records for January 
1992 to January 1993 show that he was seen on a number of 
occasions for complaints of left knee pain, of the left knee 
giving out on him, and for left knee tenderness and swelling.  
In December 1992, he was hospitalized in a VA facility for 
complaints of left knee pain.  There were negative results of 
an MRI (magnetic resonance imaging) taken of the left knee 
during that hospitalization.  

The report of a United States Department of Education medical 
report dated in February 1994 indicates that the veteran was 
probably disabled due to limited use of his right and left 
knee.  A VA hospitalization report notes that he underwent 
excision of a left distal thigh mass in March 1994.  A United 
States Department of Education medical report dated in 
February 1995 indicates that the veteran was able to work 
under restricted conditions because of his right hand and 
left knee conditions disorders.  

The report of the veteran's December 1995 VA examination and 
August 1996 VA outpatient treatment report indicate that he 
was seen for right (emphasis added) knee complaints.  A VA 
physician, in an October 1996 medical report notes the 
veteran's numerous medical conditions, including history of 
left knee injury with chronic arthralgia and degenerative 
joint disease.  The veteran's VA outpatient treatment reports 
for December 1996 show that he was seen for abdominal and 
upper extremity pain.  

The veteran's October 1997 VA examination report notes, by 
history, that he had a cyst removed from the left knee area 
and developed RSD (reflex sympathetic dystrophy) and has been 
diagnosed with fibromyalgia rheumatica.  He complained that 
the bursa has significant pain in his left knee and that he 
sits in a wheelchair four to five hours a day.  Unable to use 
crutches, he uses a cane for about two hours a day.  He 
stated that it hurts all over the knee and he required muscle 
relaxants for knee pain.  He also uses hip, ankle, and knee 
orthodontic to control the knee.  On examination of the left 
knee, range of motion was from 0 to 120 degrees.  He was able 
to flex it down to 70 degrees, and the examiner easily was 
able to flex it down to 120 degrees, with limited resistance.  
He was stable in varus and valgus stress, and the anterior 
drawer was negative.  No effusion was noted and there was no 
swelling.  Deep tendon reflexes were 2+ and symmetric.  There 
was no crepitus.  There was negative patellar inhibition 
test.  The veteran complained of pain when the knee was 
moved.  An X-ray taken of the left knee revealed a healed 
McKay procedure and the joint lines were relatively all 
maintained.  The examiner opined that the veteran will 
ultimately develop arthritis in the left knee.  

Pursuant to RO request for additional service medical 
records, the National Personnel Records Center replied in 
October 1998 that a search for additional clinical and 
outpatient treatment records for the veteran resulted in a 
negative response.  

An April 1998 VA outpatient treatment report notes that the 
veteran has a history of myofascial pain syndrome, 
fibromyalgia, degenerative joint disease of the knees, 
migraine headaches, and questionable reflex sympathetic 
dystrophy.  He is able to ambulate approximately ten feet, 
with the aid of a walker and that he uses a wheelchair for 
longer distances.  He had received no benefit from physical 
therapy in the past and was being evaluated for a scooter.  

In the veteran's case, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on the increased disability 
evaluation issue.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  It 
is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board is also required to take functional loss 
due to pain and weakness into account, to the extent that 
they are supported by adequate pathology, particularly in a 
rating involving limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

In the veteran's case, his left knee disability, 
chondromalacia with post operative residuals of a bone graft 
and nonunion of the tibial tubercle, is currently rated as 40 
percent disabling under Diagnostic Codes 5257-5262, 
indicating that the veteran has "other" disability 
evaluated on the basis of impairment of the tibia and fibula.  
See 38 C.F.R. § 4.27.  The maximum evaluation assignable 
under Diagnostic Code 5257 is 30 percent, lower than the 
currently assigned evaluation, and Diagnostic Code 5262 
provides for a maximum 40 percent evaluation.  Hence, the 
veteran may be assigned a higher evaluation only pursuant to 
evaluation under a diagnostic code providing for a higher 
evaluation.

The only pertinent diagnostic codes (pertaining to evaluation 
of knee disability) are Diagnostic Code 5256, pursuant to 
which ankylosis is evaluated, and Diagnostic Code 5261, 
pursuant to which limitation of extension is evaluated.  
However, there is no evidence that the veteran's has, or has 
disability comparable to, ankylosis in flexion between 10 
degrees and 20 degrees, or extension limited to 45 degrees or 
more, the criteria for the next higher 50 percent evaluation 
under Diagnostic Code 5256 and 5261, respectively. 

As indicated above, the veteran's left knee chondromalacia 
with post operative residuals of a bone graft and nonunion of 
the tibial tubercle are manifested by instability requiring 
the use of a knee brace, cane and wheelchair, pain on motion 
(both extension and flexion), limitation of motion, and 
complaints of constant left knee pain requiring muscle 
relaxants.  The Board does not deny that such symptoms cause 
the veteran considerable disability.  Even considering all 
these symptoms, however, to include functional loss due to 
pain, the disability picture is not comparable to that 
required for a higher evaluation under either Diagnostic Code 
5256 or 5261.  Clearly, some left knee motion, albeit 
limited, is still possible.  Moreover, while, on examination 
in March 1992, the veteran's flexion was to 65 degrees and, 
in October 1997, his left leg flexion was limited to 120 
degrees, the veteran cannot receive an evaluation higher than 
the 40 percent currently assigned based solely on limitation 
of flexion (see Diagnostic Code 5260), and limitation of 
extension has not been shown.  

Clearly, the veteran is shown to have severe instability and 
requires the use of a knee brace because of his left knee 
disability and pain medication has been prescribed.  The 
medical evidence also shows that there is some functional 
loss of use of the left knee due to pain.  Such factors have 
been taken into consideration in the assignment of no more 
than the 40 percent disability evaluation currently granted.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 204-06.  

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left knee disability.  In this regard, the Board 
notes that the medical evidence does not reflect that the 
veteran's left knee disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board must conclude that the 
claim for a higher evaluation for left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection, on a direct basis, for 
a right hand disability is denied.  

Service connection for a right hand disability, claimed as 
secondary to service-connected left knee disability, is 
denied.  

A disability evaluation in excess of 40 percent for left knee 
chondromalacia with postoperative residuals of a bone graft 
and nonunion of the tubercle is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 20 -


- 20 -


